PER CURIAM.
The record fails to reflect any legal basis that would support the entry of the order under review herein. See Lopez-Ortiz v. Centrust Savings Bank, 546 So.2d 1126 (Fla.3d DCA 1989); Oxford International Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54 (Fla.3d DCA 1979), cert. dismissed, 383 So.2d 1199 (Fla.1980). Accordingly, the order entered by the trial court on June 1, 1992, requiring the appellants “... to return the boat ... or to post a bond ...” is reversed, with this cause being remanded to the trial court for further proceedings consistent with this opinion.
Reversed and remanded.